Proceeding pursuant to CPLR article 78 to review a determination of the respondent State commissioner, dated December 14, 1975 and made after a hearing, which affirmed an order of the New York City Department of Social Services reducing petitioner’s grant of public assistance in order to recoup an alleged overpayment. Determination annulled, on the law, without costs or disbursements, and matter remitted to the State agency for a de novo hearing and a new determination in accordance herewith. Pursuant to Matter of Uhrovick v Lavine (43 AD2d 481, affd 35 NY2d 892) and Matter of Scarpelli v Lavine (48 AD2d 899), before any recoupment may be had there must be proof that the income of petitioner’s husband was actually available for the support of his stepchildren. In addition, the respondents have failed to indicate how the total overpayment of $2,275 was computed. Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.